Case
 Case1:17-cv-00289-JMS-MJD
      1:15-cv-01874-SEB-MPB Document
                             Document218-4 Filed02/12/19
                                      167 Filed  03/26/19 Page
                                                           Page11ofof22PageID
                                                                        PageID#:#:4127
                                                                                   2859




                                          IN THE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   TENNEIL SELNER, on her own behalf and on
                                       )
   behalf of a class of those similarly situated,
                                       )
                                       )
                           Plaintiff,  )
                                       )
                    v.                 )                   No. 1:15-cv-01874-SEB-MPB
                                       )
   SECRETARY OF THE INDIANA FAMILY     )
   AND SOCIAL SERVICES ADMINISTRATION, )
   in her official capacity,           )
                                       )
                           Defendant.  )

    ORDER FINDING SETTLEMENT AGREEMENT TO BE FAIR, REASONABLE, AND
            ADEQUATE, AND APPROVING SETTLEMENT AGREEMENT

          The parties having filed their Stipulation to Enter into Settlement Agreement Following

   Notice to the Class and a Fairness Hearing (“Settlement Agreement”) (Dkt. 157), the Court having

   thereafter ordered the provision of class notice pursuant to Federal Rule 23(e) (Dkt. 160), the

   parties having provided class notice in the manner required by this Court’s order, class counsel

   having filed their Report of Class Counsel and Request to Approve Settlement Agreement Pursuant

   to Federal Rule 23(e) (Dkt. 161), and a telephonic fairness hearing having been conducted on

   February 5, 2019, the Court now finds and orders as follows:

          At the conclusion of the fairness hearing conducted on February 5, 2019, this Court issued

   oral findings, including findings that class notice was provided in a reasonable manner calculated

   to apprise the class of the proposed Settlement Agreement and that the proposed Settlement

   Agreement is a fair, reasonable, and adequate resolution of this cause. The Court further approved

   the Settlement Agreement pursuant to Federal Rule 23(e) effective February 5, 2019. This Order

   simply memorializes the Court’s oral findings and order.

                                                    1
Case
 Case1:17-cv-00289-JMS-MJD
      1:15-cv-01874-SEB-MPB Document
                             Document218-4 Filed02/12/19
                                      167 Filed  03/26/19 Page
                                                           Page22ofof22PageID
                                                                        PageID#:#:4128
                                                                                   2860




          For the reasons articulated at the conclusion of the fairness hearing, the Court finds that

   class notice was provided in a reasonable manner that was calculated to apprise the class of the

   proposed Settlement Agreement and that meets the standards of Federal Rule 23(e) and Mullane

   v. Central Hanover Bank & Trust Co., 339 U.S. 306 (1950). The Court further finds, after applying

   the factors enumerated in the 2018 amendments to Federal Rule 23(e) as well as the factors

   articulated by the Seventh Circuit in Synfuel Technologies, Inc. v. DHL Express (USA), Inc., 463

   F.3d 646 (7th Cir. 2006), that the Settlement Agreement is a fair, reasonable, and adequate

   resolution of this cause, and that the Settlement Agreement should be, and hereby is, approved.

          SO ORDERED.




         2/12/2019
   ____________________                          _______________________________
   Date                                           SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana




   %JTUSJCVUJPO   All ECF-registered counsel of record




                                                   2
